                                                                           Case 2:18-cv-00242-DGC Document 92 Filed 03/29/21 Page 1 of 9



                                                                   1    Thomas A. Saenz* (Cal. Bar. No. 159430)
                                                                        Andrés R. Holguin-Flores* (Cal. Bar No. 305860)
                                                                   2    MEXICAN AMERICAN LEGAL
                                                                        DEFENSE AND EDUCATIONAL FUND
                                                                   3    634 S. Spring St., 11th Fl.
                                                                        Los Angeles, CA 90014
                                                                   4    Telephone: (213) 629-2512
                                                                        E-mail: tsaenz@maldef.org
                                                                   5            aholguin-flores@maldef.org
                                                                        *admitted pro hac vice
                                                                   6    Attorneys for Plaintiffs
                                                                   7    Additional Counsel Listed on Next Page
                                                                   8
                                                                   9                        IN THE UNITED STATES DISTRICT COURT
                                                                                                   FOR THE DISTRICT OF ARIZONA
                                                                  10
                                                                        Jane V.; John A.; John E.; Jane F.; John     No.: 2:18-cv-00242-DGC
                                                                  11    D.; John M.; Jane N.; and John W.;
                                                                        individually and on behalf of all others
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12    similarly situated,
                                                                                                                     JOINT STATUS REPORT
                                                                  13
Snell & Wilmer




                                                                                          Plaintiffs,
                       Phoenix , Arizona 85004-2 202




                                                                  14
                              LAW OFFICES


                               602.382 .6000




                                                                                   v.
                                     L.L.P.




                                                                  15    Motel 6 Operating L.P., a limited
                                                                        partnership; G6 Hospitality LLC, a limited
                                                                  16    liability company, dba Motel 6; and Does
                                                                        1-10,
                                                                  17
                                                                                          Defendants.
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28


                                                                       4829-6857-1105.2
                                                                           Case 2:18-cv-00242-DGC Document 92 Filed 03/29/21 Page 2 of 9



                                                                   1   Nina Perales* (Tex. Bar No. 24005046)
                                                                       MEXICAN AMERICAN LEGAL
                                                                   2   DEFENSE AND EDUCATIONAL FUND
                                                                       110 Broadway St., Suite 300
                                                                   3   San Antonio, TX 78205
                                                                       Telephone: (210) 224-5476
                                                                   4   E-mail: nperales@maldef.org
                                                                   5   Daniel R. Ortega, Jr. (Ariz. Bar No. 005015)
                                                                       ORTEGA LAW FIRM, P.C.
                                                                   6   361 East Coronado Rd., Suite 101
                                                                       Phoenix, AZ 85004-1525
                                                                   7   Telephone: (602) 386-4455
                                                                       E-mail: danny@ortegalaw.com
                                                                   8
                                                                       Attorneys for Plaintiffs
                                                                   9
                                                                       Don Bivens (Ariz. Bar. No. 005134)
                                                                  10   Patricia Lee Refo (Ariz. Bar. No. 017032)
                                                                       SNELL & WILMER, LLP
                                                                  11   One Arizona Center
                                                                       400 E. Van Buren St., Suite 1900
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12   Phoenix, Arizona 85004-2002
                                                                       Telephone: 602.382.6000
                                                                  13   Facsimile 602.382.6070
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                       Email: dbivens@swlaw.com
                                                                  14           prefo@swlaw.com
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15   Stacie E Tobin* (MD Bar No. 11331)
                                                                       VENABLE LLP
                                                                  16   750 E. Pratt Street, Suite 900
                                                                       Baltimore, MD 21201
                                                                  17   Telephone: (410) 244-7878
                                                                       Email: SETobin@venable.com
                                                                  18
                                                                       Peter J. Kadzik* (D.C. Bar No. 964007)
                                                                  19   VENABLE LLP
                                                                       600 Massachusetts Ave. NW
                                                                  20   Washington, DC 20001
                                                                       Telephone: (202) 344-4147
                                                                  21   Email: PJKadzik@Venable.com
                                                                  22   Donald B. Verrilli, Jr.* (D.C. Bar. No. 420434)
                                                                       MUNGER, TOLLES & OLSON LLP
                                                                  23   1155 F St. NW-- 7th Floor
                                                                       Washington, DC 20004
                                                                  24   Telephone: (202) 220-1100
                                                                       Email: michael.desanctis@mto.com
                                                                  25
                                                                       * admitted pro hac vice
                                                                  26
                                                                       Attorneys for Defendants
                                                                  27
                                                                  28

                                                                                                                      2
                                                                       4829-6857-1105.2
                                                                           Case 2:18-cv-00242-DGC Document 92 Filed 03/29/21 Page 3 of 9



                                                                   1              In accordance with the Court’s order granting Final Settlement Approval 1 (“the
                                                                   2   Agreement”) (Doc. 87), and the Consent Decree (Doc. 88), Plaintiffs Jane V., John A., John
                                                                   3   E., Jane F., John D., John M., Jane N., and John W. (“Plaintiffs”) and Defendants Motel 6
                                                                   4   Operating L.P. (“Motel 6 Operating”) and G6 Hospitality, LLC, dba Motel 6 (“G6
                                                                   5   Hospitality”) (collectively “Motel 6” or “Defendants”), jointly file this Status Report.
                                                                   6              Under the Sections VI.A and XI.C of the Agreement, the Parties are required to
                                                                   7   “conduct an annual status conference with the Settlement Administrator, with a report to
                                                                   8   the Court following the status conference to discuss the status of implementation of the
                                                                   9   [A]greement.”             The Parties conducted the requisite first annual conference (the
                                                                  10   “Conference”) with the Settlement Administrator on March 4, 2021. In the Conference, the
                                                                  11   Settlement Administrator reported orally that it has distributed all of the settlement funds.
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12   The Parties submit the attached letter from the Settlement Administrator that provides
                                                                  13   further detail about the settlement fund distribution. See Exhibit 1 (Letter from Tara Trapani
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                  14   on behalf of Arden Claims Services).
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15              Also during the Conference, Motel 6 reported that it has implemented the equitable
                                                                  16   provisions of the Agreement and provides below the dates as to which it implemented each.
                                                                  17              First, under Section X.A.1. of the Agreement, Motel 6 implemented the following
                                                                  18   guest privacy program and policy (the “Policy”) by October 2019 and on later dates as
                                                                  19   specifically set forth below:
                                                                  20                      • It established a 24-Hour Hotline to assist employees at Motel 6 Entities when
                                                                  21                         they receive any request for Guest Information from Federal Immigration
                                                                  22                         Authorities. See Agreement § X.A.1.a. Motel 6 maintains the 24-Hour
                                                                  23                         Hotline, which is still in operation.
                                                                  24                      • Motel 6 employees shall not share Guest Information with Federal
                                                                  25                         Immigration Authorities without a judicially enforceable warrant or
                                                                  26
                                                                  27   1
                                                                        All initial-capped words refer to the terms and definitions in the Third Amended
                                                                       Settlement Agreement attached as an exhibit to the Court’s order granting Final Settlement
                                                                  28   Approval, except as stated herein.

                                                                                                                             3
                                                                       4829-6857-1105.2
                                                                           Case 2:18-cv-00242-DGC Document 92 Filed 03/29/21 Page 4 of 9



                                                                   1                         subpoena, except where the Federal Immigration Authority articulates a
                                                                   2                         credible reason to believe that a Guest, employee, or other individual is in
                                                                   3                         imminent danger. See Agreement § X.A.1.b.i. In accordance with this term,
                                                                   4                         Motel 6 implemented its policy and informed Motel 6 employees that with
                                                                   5                         respect to all other warrants or subpoenas presented by Federal Immigration
                                                                   6                         Authorities, they “shall not share Guest Information with Federal
                                                                   7                         Immigration Authorities until such warrants or subpoenas have been sent to
                                                                   8                         Defendants’ legal department or other individuals designated by Defendants,
                                                                   9                         who will have been trained to comply with this Policy and to address requests
                                                                  10                         from Federal Immigration Authorities, and until such persons authorize the
                                                                  11                         disclosure of Guest Information.” See Agreement § X.A.1.b.ii.
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12                      • Motel 6 had trained its employees about the 24-Hour Hotline by November
                                                                  13                         24, 2019 and conducted re-training in the summer of 2020, with a completion
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                  14                         date of August 31, 2020. It will re-train its employees each year through the
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15                         duration of the Consent Decree and will provide training on a rolling basis to
                                                                  16                         new employees. See Agreement § X.1.b.iii.
                                                                  17                      • By September 2019, Motel 6 established brand standards requiring that
                                                                  18                         Franchised Locations adopt and implement the policies and procedures
                                                                  19                         described above. See Agreement § X.A.1.b.iv.
                                                                  20                      • In the second quarter of 2019, Motel 6 created an online mechanism for any
                                                                  21                         person at a Motel 6 Location to submit a report when he or she believes that
                                                                  22                         Guest Information has been provided to Federal Immigration Authorities or
                                                                  23                         that this Policy has been violated in any manner (a Compliance Complaint”).
                                                                  24                         Further, any person who submits a Compliance Complaint may do so
                                                                  25                         anonymously. See Agreement § X.A.1.b.v. The online mechanism remains
                                                                  26                         in place today.
                                                                  27                      • For each employee at an Operated Location who has the ability to make Guest
                                                                  28                         Information available, it has provided training about the Policy and their

                                                                                                                            4
                                                                       4829-6857-1105.2
                                                                           Case 2:18-cv-00242-DGC Document 92 Filed 03/29/21 Page 5 of 9



                                                                   1                      responsibilities with regard to the Policy, including the purpose and
                                                                   2                      procedures regarding the 24-Hour Hotline, such as when it is appropriate and
                                                                   3                      necessary to contact the 24-Hour Hotline. See Agreement § X.A.1.c. Motel
                                                                   4                      6 had conducted this training by November 24, 2019 and conducted re-
                                                                   5                      training in the summer of 2020, which was completed by August 31, 2020. It
                                                                   6                      will provide this training again annually through the duration of the Consent
                                                                   7                      Decree and on a rolling basis to new employees.
                                                                   8              Second, following Section XI.A of the Agreement, Defendant Motel 6 has retained
                                                                   9   since July 2019 the following documents:             (1) Compliance Complaints; (2) Incident
                                                                  10   Reports; and (3) Logs of any calls made by Defendant Motel 6’s employees (including
                                                                  11   employees at Operated Locations) to the 24-Hour Hotline. See Agreement § XI.A.
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12               DATED this 29th day of March, 2021.
                                                                  13
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                  14                                                   MEXICAN AMERICAN LEGAL DEFENSE
                              LAW OFFICES


                               602.382 .6000




                                                                                                                       AND EDUCATION FUND, INC.
                                     L.L.P.




                                                                  15
                                                                  16
                                                                                                                   By: /s/ Andrés Holguin-Flores (w/permission)
                                                                  17                                                  Thomas A. Saenz
                                                                                                                      Andrés Holguin-Flores
                                                                  18                                                  Nina Perales
                                                                                                                      Daniel R. Ortega, Jr.
                                                                  19
                                                                                                                       Attorneys for Plaintiffs
                                                                  20
                                                                  21                                                   SNELL & WILMER L.L.P.

                                                                  22
                                                                  23                                               By: /s/ Patricia Lee Refo
                                                                                                                      Donald W. Bivens
                                                                  24                                                  Patricia Lee Refo
                                                                                                                      One Arizona Center
                                                                  25                                                  400 E. Van Buren
                                                                                                                      Phoenix, AZ 85004-2202
                                                                  26
                                                                  27
                                                                  28

                                                                                                                        5
                                                                       4829-6857-1105.2
                                                                           Case 2:18-cv-00242-DGC Document 92 Filed 03/29/21 Page 6 of 9



                                                                   1                                        MUNGER, TOLLES & OLSON, LLP
                                                                   2                                         Donald B. Verrilli, Jr.
                                                                   3
                                                                                                            VENABLE LLP
                                                                   4
                                                                                                             Peter J. Kadzik
                                                                   5                                         Stacie E. Tobin
                                                                   6
                                                                                                            Attorneys for Defendants
                                                                   7
                                                                   8
                                                                   9
                                                                  10
                                                                  11
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12
                                                                  13
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                  14
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                              6
                                                                       4829-6857-1105.2
                                                                            Case 2:18-cv-00242-DGC Document 92 Filed 03/29/21 Page 7 of 9



                                                                   1                                    CERTIFICATE OF SERVICE
                                                                   2              I certify that on March 29, 2021, I electronically transmitted the foregoing document
                                                                   3   and any attachments to the Clerk’s Office using the CM/ECF System and for filing
                                                                   4   transmittal of a Notice of Electronic Filing to all CM/ECF registrants in this matter.
                                                                   5
                                                                   6   s/         Martin Lucero
                                                                   7
                                                                   8
                                                                   9
                                                                  10
                                                                  11
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12
                                                                  13
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                  14
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                                        7
                                                                       4829-6857-1105.2
Case 2:18-cv-00242-DGC Document 92 Filed 03/29/21 Page 8 of 9




            EXHIBIT 1
                  Case 2:18-cv-00242-DGC Document 92 Filed 03/29/21 Page 9 of 9




                                                                              March 4, 2021


Via E‐Mail Only

Stacie E. Tobin, Esq.
Venable LLP
750 E Pratt Street
Suite 900
Baltimore, MD 21202

Andres Holguin-Flores, Esq.
MALDEF
634 S Spring Street
11th Floor
Los Angeles, CA 90014

Re: Jane V., et al. v. Motel 6 Operating LP, et al.

Ms. Tobin/Mr. Holguin-Flores,

         Arden Claims Service LLC (“Arden Claims”), the Court Appointed Claims Administrator, hereby represents
the following at the annual status conference:

   -   $8.5 million was funded into the Gross Settlement Account by the Defendants
   -   On April 2, 2020, Arden Claims issued 1,988 award payments to participating claimants
   -   The amount awarded for all claims totaled $5,452,371.00
   -   The remaining amount was distributed on June 22, 2020 to the four (4) selected Cy Pres recipients in
       accordance with the allocation prescribed in the Settlement Agreement
   -   By the end of the acceptance period (120 days after check issuance) all but 161 - $75 awards were cashed
   -   The amount in uncashed funds in the account totaled $12,075, which was then distributed to Cy Pres in the
       same manner and allocation as the initial distribution. This distribution was effectuated on November 12,
       2020
   -   As of the date of this conference, there is a zero balance in the QSF Account
   -   The final tax return for the QSF will be filed by April 15th of the current year

Please feel free to contact me should you have any questions or if you require any additional information.

Thank you.
                                                                     Sincerely,



                                                                     Tara Trapani
                                                                     Exec. Dir. of Information and Client Services



322 Main Street ◆ Port Washington, NY 11050 ◆ 877.623.2703 ◆ fax: 516.888.3501 ◆ www.ardenclaims.com
